Opinion
Per Curiam,
Plaintiff brought an action of trespass; the jury rendered a verdict for defendant. In the first trial between these parties the jury disagreed; in the second trial, the jury returned a verdict for defendant; and in the third trial, i.e., the present trial, the jury likewise returned a verdict for defendant. In the present appeal, plaintiff alleges (a) prejudicial errors in the Court’s charge and (b) the Court’s failure to charge or correct his charge on one point as orally requested by plaintiff.
We find (1) no basic and fundamental error, and (2) no merit in any of plaintiff’s contentions.
Judgment affirmed.